Title: Portuguese Counterproposal for a Treaty of Amity and Commerce, [c. 7 June 1783]
From: Franklin, Benjamin,Sousa Coutinho, Vicente, conde de
To: 


          The initial negotiations for a commercial treaty between the United
            States and Portugal, conducted between Franklin and the conde de Sousa Coutinho, took
            place without the knowledge of the other American commissioners and have left no written trace. Whether Sousa
            Coutinho had pressed for secrecy is not known; neither do we know when discussions began
            in earnest. After the present draft was agreed upon, Franklin informed Robert R.
            Livingston only that Sousa Coutinho had urged him to propose a plan for a treaty and
            that he had done so (acknowledging that he had no authority to sign), offering a text
            that was “nearly the same” as what Congress had sent him to use in the negotiations with
              Sweden. Franklin’s proposal has not
            been located. Judging by the available documentation, as explained in the following
            paragraph, we believe that it consisted of the articles proposed by Congress (mutatis mutandis), two articles of his own composition, and
            two final articles on ratification and duration taken from the Swedish-American treaty.
            Sousa Coutinho returned to him a counterproposal on June 4, and after reading Franklin’s
            response of June 7 (immediately above), he agreed to the changes Franklin suggested to
            Article 12. The present text, incorporating those changes, is what Franklin sent to
            Philadelphia and Sousa Coutinho sent to Lisbon for comment.
          The congressional draft treaty contained a preamble and 18 articles. The preamble and 11 of the articles appear in
            the counterproposal, in their original order and with variations as noted. Interspersed
            among them are eight others. As Franklin’s June 7 letter indicates, Sousa Coutinho
            inserted Article 6 and the reciprocal Article 7, general guidelines which may have been
            intended to substitute for the specific situations covered in the congressional articles
            that were deleted. Of the remaining six
            “new” articles, four of them (Articles 9, 10, 18, and 19) were derived from the final
            Swedish-American treaty. Sousa Coutinho
            added Articles 9 and 10; Franklin noted this with pleasure in his June 7 response.
            Franklin probably added Articles 18 and 19, as he had included them in the proposal he
            had given Denmark in April. Articles 11
            and 12 could only have come from Franklin and had to have been present in
            his initial proposal. Both were articles that he had long hoped would be included in the
            definitive peace treaty with Great Britain, and they are among the articles that the
            American commissioners proposed to David Hartley on June 29 (below).
         
          
            
              Plan d’un Traité d’Amitié et de Commerce entre Sa Majesté
                Très Fidelle la Reine de Portugal et des Algarves: Et les Etats Unis de l’Amerique
                Septentrionale.
              [c. June 7, 1783]
            
            Sa Majesté Très Fidelle la Reine de Portugal et des Algarves, Et les Etats Unis de l’Amerique
              Septentrionale, Voulant établir d’une maniere équitable et permanente les Regles qui
              devront être suivies relativement au Commerce qu’ils desirent d’établir entre leurs
              Pays respectifs, ont jugé ne pouvoir mieux atteindre à ce but qu’en prenant pour base
              de leur arrangement l’Egalité et la Reciprocité la plus parfaite; laisant à chaque
              Partie la Liberté de faire relativement au Commerce et à la Navigation les Reglements
              interieurs qui seront à sa convenance, et ne fondant les avantages du Commerce que sur
              son utilité reciproque et sur les Loix d’une Juste Concurrence: C’est d’après ces
              Principes et en consequence d’une mûre Déliberation que Sa Majesté très Fidelle et les
              Etats Unis ont arrêté les Articles suivants.
          
          
            Art: 1er.
            Il y aura une Paix ferme, inviolable et universelle, et une Amitié sincere entre Sa
              Majesté très Fidelle la Reine de Portugal, ses Heritiers et Successeurs et les Etats
              Unis de l’Amerique Septentrionale, ainsi qu’entre les Citoyens et sujets des dittes
              deux Parties, comme aussi entre leurs Peuples, Isles, Villes et Lieux situés sous
              leurs Jurisdictions respectives, et entre leurs Peuples et Habitans de toutes les
              Classes sans aucune exception de Personnes et de lieux que celles dèja établies avec les Puissances
              les plus favorisées.
          
          
          
            Art: 2d.
            Les Sujets de Sa Majesté T.F. pourront librement frequenter et resider dans les Etats
              Unis et trafiquer de toute Sorte d’Effets et marchandises, dont l’Importation ou
              l’Exportation n’est point ou ne sera point prohibée, et ils ne payeront dans les
              Ports, Havres, Rades, Contrées, Isles, Cités et Lieux des Etats Unis, d’autres ni plus
              grands Droits ou Impôts, de quelque nature qu’ils puissent être, que ceux que les
              Nations les plus favorisées sont ou seront tenues de payer; Et ils Jouiront de tous
              les Droits, Libertés, Privileges, Immunités et Exemptions en fait de Négoce,
              Navigation et Commerce, soit en passant d’un Port des dits Etats à un autre soit en y
              allant ou en revenant de quelque Partie ou pour quelque Partie du monde que ce soit,
              dont les dites Nations jouissent ou jouiront.
          
          
            Art: 3e.
            Pareillement les Citoyens et Habitants des Etats Unis de l’Amerique Septle. pourront
              librement frequenter et resider dans les Etats de Sa Majesté T.F. en Europe, ainsi
              qu’à Madére et aux Açores, et y trafiquer de toute Sorte d’Effets et marchandises,
              dont l’Importation ou l’Exportation n’est point on ne sera point prohibée, Et ils ne
              payeront dans les Ports, Havres, Rades, Contrées, Isles, Cités, et lieux des Etats de
              la Reine de Portugal d’autres ni plus grands Droits, de quelque nature qu’ils puissent
              être, que ceux que les Nations les plus favorisées sont ou seront tenues de payer; et
              ils jouiront de tous les Droits, Libertés, Privileges, Immunites et Exemptions en fait
              de Négoce, Navigation et Commerce soit en passant d’un Port des Etats de Sa Majesté
              T.F. à un autre, soit en y allant on en revenant de quelque Partie ou pour quelque
              Partie du monde que ce soit dont, les dites Nations Jouissent ou Jouiront.
          
          
            Art: 4.
            Sa Majesté T.F. fera usage de tous les Moyens qui sont en son pouvoir pour proteger
              et deffendre tous les Vaisseaux et Effets appartenants aux
              Sujets, Peuples et Habitants des dits Etats Unis qui seront dans les Ports, Havres ou
              Rades, contre quelque Violence qui puisse être commise par les Sujets de sa dite
              Majesté, en faisant punir ceux qui porteront atteinte à ces Principes.
          
          
            Art: 5.
            L’Article précedent sera par la même reciprocité exactement observé en côté des Etats
              Unis par rapport aux Vaisseaux et éffets appartenants aux Sujets de sa dite Majesté
              qui se trouveront dans leurs Ports, Havres, ou Rades, contre quelque Violence qui
              puisse être commise par les Sujets des Etats Unis.
          
          
            Art: 6.
            Si quelques Escadres ou Batiments de guerre touchent dans les Ports ou entrent dans
              les Mers voisines des Etats de Sa M.T.F. on s’y conformera aux Reglements deja établis
              vis à vis des autres Puissances maritimes les plus favorisées.
          
          
            Art: 7.
            Les Etats Unis de l’Amerique s’obligent aussi par reciprocité d’observer exactement
              tout ce qui est stipulé dans l’Article ci dessus.
          
          
            Art: 8.
            Il est également convenu et arrêté que tous les Marchands, Capitaines de Navires
              marchands ou autre Sujets de Sa Majesté T.F. auront l’entiere Liberté dans toutes les
              Places de la Domination ou Jurisdiction des Etats Unis de l’Amerique, de conduire eux
              mêmes leurs propres affaires, et d’y employer qui il leur plaira pour
              les conduire, et qu’ils ne seront point obligés de se servir d’aucun Interprete ou
              Courtier ni de leur payer aucun Honoraire à moins qu’ils ne s’en servent: En outre les
              maitres des Navires ne seront point obligés, chargeant ou dechargeant leurs Navires de
              se servir d’ouvriers établis pour cet éffet par l’Autorité publique, mais ils seront
              entierement libres de charger ou de decharger eux mêmes leurs Vaisseaux, et d’employer
              pour charger et decharger ceux qu’ils croiront propres pour cet éffet, sans payer
              aucuns Honoraires à titre de Salaire à aucune autre Personne que ce soit, et ils ne
              pourront être forcés de verser aucune Espece de Marchandises dans d’autres Vaisseaux,
              ou de les recevoir à leur bord, et d’attendre pour être chargés, plus long tems qu’il
              ne leur plaira, et tous et un chacun des Citoyens, Peuples et Habitants des Etats Unis
              de l’Amerique auront et jouiront reciproquement des mêmes Privileges et Libertés dans
              toutes les Places susdites de la Jurisdiction de sa Mté. T.F. en Europe: Et pour ce qui concerne les
              Marchandises de Contrebande qui peuvent s’introduire dans les Vaisseaux marchands de
              l’une ou de l’autre Nation; ils seront obligés de subir la Visite des Employés
              destinés dans les deux Etats à empecher les mêmes Contrebandes, et de se conformer à
              cet éffet aux Reglements établis, ou qui s’établiront dans les Etats respectifs.
          
          
            Art: 9.
            Il sera accordé une pleine et entiere Liberté de Conscience aux Habitants et Sujets
              de chaque Partie, et personne ne sera molesté à l’égard de son Culte, moyennant qu’il
              se soumette, quant à la demonstration publique aux Loix du Pays. Il sera permis aux
              Habitants et Sujets de chaque Partie qui decederont dans le territoire de l’autre
              Partie, d’être enterrés dans des endroits convenables et décens qui seront assignés à
              cet effet, et les deux Puissances contractantes pourvoiront chacun dans sa
              Jurisdiction à ce que les Sujets et Habitants respectifs puissent obtenir les Certificats de Mort, en cas qu’ils
              soient requis de les livrer.
          
          
            Art: 10.
            Les Sujets des Parties contractantes pourront dans les Etats respectifs disposer
              librement de leurs fonds, Biens meubles et immeubles, soit par Testament, donàtion ou
              autrement, en faveur de telles Personnes que bon leur semblera; et leurs Heritiers,
              dans quelque endroit où ils demeureront pourront recevoir ces Successions, même
              abintestate, soit en personne, soit par son Procureur sans qu’ils aïent besoin
              d’obtenir des Lettres de naturalisation. Ces Heritages aussi bien que les capitaux et
              fonds que les Sujets des deux Parties, en changeant de demeure, voudrant faire sortir
              de l’endroit de leur domicile, seront exempts de tout droit de détraction de la part
              du Gouvernement des deux Etats respectifs. Le Contenu de cet article ne derogera en
              aucune maniere aux ordonnances promulguées contre les émigrations ou qui pourront par
              la suite être promulguées dans les Etats des deux Puissances, dont elles se reservent
              l’exercice.
          
          
            Art: 11.
            Si par la suite il survenoit une Guerre entre le Portugal et les Etats Unis, ce qu’à
              Dieu ne plaise, il sera accordé un terme de neuf mois aux Marchands de chaque Pays
              residant alors dans l’autre, pour recueillir leurs Dettes et mettre ordre à leurs
              affaires et ils pourront en sortir librement avec tous leurs effets sans quils
              puissent en être empêchés ou molestés. Tous les Pêcheurs, Cultivateurs, et tous les
              artisans ou manufacturiers sans armes et habitant des Villes Places ou Villages non
              fortifiés, qui travaillent pour la Subsistance et le bien commun du Genre humain, et
              qui exercent paisblement leurs emplois respectifs, pourront continuer leurs
              occupations, sans qu’ils puissent être molestés par la Force armée de l’Ennemi ou
              pouvoir du quel ils pourroient tomber par les évenements de la Guerre; mais que, s’il est nécessaire de leur prendre quelque chose
              pour l’usage de la force armée, ou le leur payera à un prix raisonable. Il sera permis
              à tous les Marchands et Commerçants dont les Vaisseaux ne seront point armés en
              guerre, mais employés dans le Commerce à échanger les Produits des different Pays, et
              rendant par là les Besoins, les Commodités et les douceurs de la vie plus aisés à
              obtenir et plus universels, de passer librement et sans être molestés. Aucune des
              Puissances contractantes ne pourra accorder aucune Commission à aucun Corsaire,
              l’autorisant à prendre ou detruire de tels Vaisseaux marchands ou à interrompre un tel
              Commerce.
          
          
            Art: 12.
            Afin d’écarter et de prevenir a part et d’autre toutes les Difficultés et
              mésintelligences qui s’élevent ordinairement concernant les Marchandises appellées
              cidevant Contrebande et [qui seront] jugées telles par
              les Puissances de l’Europe dans leurs Traités respectifs; c’est à dire les Armes & Munitions de
              guerre il a été convenu que dans le cas où l’une des Parties contractantes se
              trouveroit engagée dans une Guerre contre quelque autre Nation, aucun de ces articles
              portés dans les Vaisseaux ou par les Sujets de l’une des Parties aux Ennemis de
              l’autre, ne sera reputé Contrabande sous quelque Pretexte que ce soit, ni confisqué et
              enlevé comme tel à aucun Individu: Il sera néanmoins permis d’arrêter de tels
              Vaisseaux et de les retenir aussi longtems que les Capteurs le jugeront necessaire
              pour prevenir les inconvenients ou domages qui pourroient resulter de la Continuation
              de leur Voyage, en payant toutefois aux Proprietaires une Compensation raisonable pour la perte qu’une telle
              Detention pourra leur occasionner: Et en outre il sera permis aux Capteurs de se
              servir en tout ou en partie des munitions de Guerre ainsi detenues, pourvû qu’ils en
              payent l’entiere Valeur aux Proprietaires.
          
          
            Art: 13.
            Tous Vaisseaux et marchandises de quelque nature que ce puisse être, lorsqu’ils
              auront été enlevés des mains de quelque Pirate en pleine mer, seront amenés dans
              quelque Port de l’un des deux Etats et seront remis à la garde des officiers du dit
              Port, afin d’être rendus en entier à leur veritable Proprietaire, aussitôt qu’il aura
              duement et sufisament fait conster de sa Propieté.
          
          
            Art: 14.
            Aucun Sujet de sa Majesté très Fidelle ne prendra de commissions ou de Lettres de
              marque pour armer quelque Vaisseau ou Vaisseaux à l’éffet d’agir comme Corsaires
              contre les Etats Unis ou quelqu’un d’entre eux, ou contre les Sujets, Peuples ou
              Habitants d’iceux, ou contre leur proprieté ou celle des Habitants d’aucun d’entre
              eux, de quel Prince que ce soit avec lequel les dits Etats Unis seront en guerre. De
              même aucun Citoyen, Sujet ou Habitant des Susdits Etats Unis et de quelqu’un d’entre
              eux ne demandera ni n’acceptera aucune Commission ou Lettres de marque pour armer
              quelque Vaisseau ou Vaisseaux pour courre sus aux Sujets de la Reine T.F. ou quelques
              uns d’entre eux ou leur Propriete, de quelque Prince ou Etat que ce soit avec qui la
              dite Reine se trouvera en guerre, et si quelqun de l’une ou de l’autre Nation prenoit
              de pareilles Commissions ou Lettres de marque, il sera puni comme Pirate.
          
          
            Art: 15.
            Dans le cas où les Vaisseaux des Sujets et Habitants de l’une des deux Parties
              contractantes approcheroient des côtes de l’autre, sans cependant avoir le Dessein
              d’entrer dans le Port, ou, après être entré, sans avoir le dessein de decharger leur
              Cargaison, ou rompre leur Charge, ils auront la Liberté de partir, ou de poursuivre
              leur Voyage sans être molestés.
          
          
            
            Art: 16.
            Il est stipulé par le present Traité que les Bâtiments libres assureront la Liberté
              des Personnes qui se trouveront à leur bord, quand même elles seroient Ennemies de
              l’une des deux Parties contractantes, et elles ne pourront être enlevées des dits
              Navires, a moins qu’elles ne soient militaires et actuellement au Service de
              l’Ennemi.
          
          
            Art: 17.
            Les deux Parties contractantes se sont accordées mutuellement la Faculté de tenir
              dans leurs Ports respectifs des Consuls; Vice-Consuls, Agents et Commissaires dont les
              fonctions seront reglées par une Convention particuliere, lorsqu’il plaira à l’une ou
              l’autre des Parties d’en établir.
          
          
            Art: 18.
            Le present Traité sera ratifié de part et d’autre et les Ratifications seront
              échangées dans l’espace de huit mois, ou plustôt si faire se peut à compter du Jour de
              la Signature.
          
          
            Art: 19.
            Sa Majesté T.F. la Reine de Portugal et des Algarves et les Etats Unis de l’Amerique
              Septentrionale sont convenus que le present Traité aura son plein effet à compter du
              Jour de sa Ratification du quel les deux Parties contractantes se promettent
              reciproquement l’observance la plus exacte.
          
         
          Notations by Franklin: 2d Copy. / Plan
            of a treaty with Portugal
        